EXHIBIT 10.8

C&F Financial Corporation

Management Incentive Plan

ARTICLE I

OBJECTIVE OF THE PLAN

The purpose of the Management Incentive Plan (“MIP”) is to attract, retain and
motivate key employees by providing incentive awards to designated executive,
managerial and professional employees of C&F Financial Corporation (“Company”)
and its direct or indirect subsidiaries.

The MIP is designed to link key employee interests more closely with the
interests of the Company’s shareholders and to create value for the Company by
maximizing achievement of corporate, business unit and individual performance
goals.

Each Participant’s award under this MIP will take into account corporate
performance as well as, where appropriate, his or her own business unit’s
performance. Awards under the MIP may also reflect individual performance.

ARTICLE II

PLAN ADMINISTRATION

The MIP will be administered by the Compensation Committee (“Committee”) which
will have the power and authority to interpret the MIP, select employees to
participate in the MIP, establish target awards and performance objectives under
the MIP, and establish guidelines for determining individual awards and rules
for the operation and administration of the MIP. Notwithstanding the
restrictions contained in Article V below, the Committee will also have the
power and authority to adjust upward or downward any target award earned, in its
discretion, in light of such considerations as the Committee may deem relevant
(but subject to applicable limitations of the Company’s 2004 Incentive Stock
Plan).

Except as expressly otherwise provided herein in the case of Named Executive
Officers (as defined below) or as prohibited by any national securities exchange
or system on which the Company’s stock is then listed or reported, by any
regulatory body having jurisdiction with respect thereto or under any other
applicable laws, rules or regulations, the Committee may delegate one or more of
its powers or responsibilities to one or more of its members and/or to one or
more officers of the Company.

The Chief Executive Officer’s incentive awards (whether cash or in the form of
equity awards) will be determined solely by the Committee, taking into account
the overall Company performance relative to the established business plan
(“Corporate Goal”) and the Chief Executive Officer shall not be present during
such deliberations or voting.

The MIP is an annual plan, is first effective January 1, 2005 and shall remain
in effect until amended or terminated by the Board of Directors. A new plan year
shall commence on the first business day of each fiscal year of the Company. The
Committee shall review the MIP annually and recommend any amendments or
revisions thereto which it deems appropriate or desirable, for approval by the
Board of Directors.



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPANTS

Persons who may participate in the MIP are limited to key employees of the
Company and its direct or indirect subsidiaries who are recommended by the Chief
Executive Officer and approved by the Committee (“Participants”).

To be eligible for the MIP in any particular year, key employees must be
employees of the Company or a subsidiary as of January 1st of that plan year. In
addition, employees who are either hired as key employees or are promoted and
become key employees after the beginning of a plan year may be designated as
Participants for the plan year and assigned a prorated target in the Committee’s
discretion.

ARTICLE IV

PERFORMANCE OBJECTIVES

In connection with the administration of the MIP, the Committee shall establish:

(i) MIP performance objectives for the Company and any subsidiary (“Corporate
Goals”), and appropriate business units of the Company (“Business Unit Goals”)
and individuals (“Individual Goals”) based upon such criteria as may be agreed
upon by the Committee and

(ii) The award formula or matrix by which all incentive awards under the MIP
shall be calculated.

Except as provided herein in the case of Named Executive Officers, the selection
of such performance objective(s) and the award formula or matrix may vary on a
Participant by Participant basis.

Prior to or within the first 90 days of each plan year after 2005, the Committee
shall review the previously established Corporate Goals, Business Unit Goals and
Individual Goals and make any changes to such performance objectives as it deems
appropriate for the new plan year.

ARTICLE V

AWARDS

The MIP provides for cash incentive awards (“Cash Awards”) and/or equity
incentive awards (“Equity Based Awards”). Except as provided herein in the case
of Named Executive Officers, target awards may be weighted between Corporate,
Business Unit and Individual Goals on such basis as the Committee determines and
the weighting may vary on a Participant by Participant basis. Separate
performance objectives and award formulas or matrixes maybe established for Cash
Awards and Equity Based Awards. Cash Awards shall be settled in cash. Equity
Based Awards shall be settled in cash and/or Company stock as determined by the
Committee.

Each Participant shall be assigned a Cash Award target, which shall be paid or
provided if the Participant achieves his or her Cash Award targeted performance
goal(s). All cash incentive awards



--------------------------------------------------------------------------------

made to the President of C&F Mortgage Corporation (“C&F Mortgage”) shall be made
pursuant to such President’s Employment Agreement, as in effect from time to
time, with C&F Mortgage or the Company, and not pursuant to this MIP, for any
year for which such Employment Agreement provides for an annual incentive
arrangement.

Unless otherwise provided by the Committee, the Cash Award targets for a plan
year of the Chief Executive Officer and each executive officer whose
compensation for the prior plan year will appear in the Company’s annual meeting
proxy statement for the relevant plan year (“Named Executive Officers”) will be
based solely on achievement of the Corporate Goal, and the Corporate Goal for
the Cash Awards for the Named Executive Officers is based on the Company’s
return on equity (“ROE”) and return on assets (“ROA”) for the plan year for
which the Cash Award is made compared to a peer group of banks selected by the
Committee. If 100% of the Cash Award Corporate Goal is achieved for a plan year,
the Chief Executive Officer and other Named Executive Officers will earn a Cash
Award equal to his or her individual Cash Target Award designated by the
Committee. If greater than or less than 100% (but at least the Minimum Award
Level designated by the Committee) of the Cash Award Corporate Goal is achieved
for a plan year, the Chief Executive Officer and other Named Executive Officers
will earn a Cash Award equal to more or less than 100% of his or her individual
Cash Target Award (but in no event more than the Maximum Award Percentage
designated by the Committee) based on an Award Matrix designated by the
Committee.

Participants may also be awarded Equity Based Awards consisting of restricted
stock, stock options, stock appreciation rights or other stock equivalent awards
under the MIP if the Participant achieves his or her Equity Based Award targeted
performance goal(s). If 100% or more of the Equity Based Award Corporate Goal is
achieved for a plan year, the Chief Executive Officer and other Named Executive
Officers will earn an Equity Based Award equal to his or her individual Equity
Based Target Award designated by the Committee. If achievement is less than the
Equity Based Award Corporate Goal, no Equity Based Award will be awarded. All
Equity Based Awards granted under the MIP which are payable in or entail the
issuance of Company stock will be awarded pursuant to the Company’s 2004
Incentive Stock Plan unless the Committee specifically determines otherwise
(“Stock Plan”).

Unless otherwise provided by the Committee, Equity Based Awards for a plan year
for the Chief Executive Officer and other Named Executive Officers, will be
based solely on achievement of the Corporate Goal, and the Corporate Goal for
the Equity Based Awards for these Named Executive Officers is based on 5-year
total shareholder return of the Company compared to that of a peer group
designated by the Committee. The Committee will determine the appropriate
valuation methodology for determining the fair market value of such equity award
on the date of grant.

The Cash Award targets and Equity Based Award targets for all Participants other
than the Named Executive Officers shall be as determined by the Committee based
on the applicable Corporate Goals, Business Unit Goals or Individual Goals or
any combination thereof. The Business Unit Goals and Individual Goals shall be
established by the Committee based on specific business unit and individual
objectives to be reviewed by the Committee annually. These include but are not
limited to loan and deposit growth, margins, productivity, soundness, and
customer satisfaction.



--------------------------------------------------------------------------------

ARTICLE VI

ENTITLEMENT TO EARNED AWARDS

With respect to Cash Awards, except as provided below, no earned award shall be
payable to a Participant unless that Participant is an employee of the Company
and/or any subsidiary from January 1st of that plan year (or if later, the date
he or she is designated as a Participant for that plan year) either through the
last day of that plan year or, if so provided by the Committee prior to the end
of the plan year to which the award relates, through the date the award for that
plan year is paid (the “Vesting Date”).

With respect to Equity Based Awards, no grant evidencing the Equity Based Award
will be granted unless the Participant is employed by the Company or any
subsidiary on the date of grant.

In the event of a Participant’s death, total and permanent disability,
retirement or involuntary termination without cause during a plan year, earned
awards shall be calculated for that plan year and then pro-rated by multiplying
the earned annual award by a fraction, the numerator of which is the number of
full months, including the month in which the terminating event occurred, in the
plan year and the denominator of which is twelve. In such event, payout will
occur at the same time all other earned and vested award payments are made for
that plan year. Otherwise, a Participant who is not employed by the Company or a
subsidiary for any other reason on the Vesting Date for a plan year shall
forfeit his or her award for that plan year unless otherwise determined by the
Committee.

ARTICLE VII

PAYMENT OR PROVISION OF EARNED AND VESTED AWARDS

Earned and vested Cash Awards shall be paid as soon as practicable following the
end of the plan year, however, in no event shall such awards be paid later than
March 15th following the end of the plan year, allowing the Company adequate
time to formally analyze its financial results according to the regulations and
procedures of a public company.

Earned Equity Based Awards shall be evidenced by an equity compensation grant
under the Stock Plan made at such times as may be determined by the Committee,
but in no event later than March 15th following the end of each plan year. Such
grants may entail such further service based and/or performance based vesting as
the Committee may determine.

ARTICLE VIII

NO ENTITLEMENT TO BONUS

Participants are entitled to a distribution under the MIP only upon the
determination by the Committee that the award is earned, vested and payable, and
no Participant shall be entitled to an award under the MIP unless the award is
subject to the attainment of performance objectives defined under the MIP, which
may be adjusted by the Committee in its discretion.



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT OR TERMINATION OF PLAN

The Board of Directors reserves the right to amend or terminate the MIP at any
time, based on the recommendation of the Committee.

In the event the MIP is amended by the Board of Directors more than 90 days
after the beginning of a plan year in a manner which could reduce the award
payable to a Participant for that plan year, the Participant shall continue to
be eligible for incentive awards, if earned, for the plan year in which the
amendment of the MIP occurs, with incentive awards being prorated as of the date
of the MIP amendment based on the old and new provision of the MIP, unless
otherwise agreed by the Participant.

In the event the MIP is terminated by the Board of Directors, unless otherwise
agreed by a Participant, Participants shall continue to be eligible for
incentive awards, if earned, for the plan year in which the termination of the
MIP occurs, with incentive awards being prorated as of the date of the MIP
termination.

ARTICLE X

NO RIGHT OF ASSIGNABILITY

Participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process.

Nothing contained in the MIP shall confer upon employees any right to continued
employment, nor interfere with the right of the Company to terminate a MIP
Participant’s employment with the Company or any subsidiary. Participation in
the MIP does not confer rights to participation in other Company programs,
including non-qualified retirement or deferred compensation plans or other
executive perquisite programs.

The MIP is intended to constitute an “unfunded” plan for incentive compensation.
With respect to any award as to which a Participant has an earned and vested
interest but which is not yet paid to the Participant, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general unsecured creditor of the Company.

ARTICLE XI

GOVERNING LAW

The MIP shall be governed, construed, and administered in accordance with the
laws of the Commonwealth of Virginia.

In the event any provision of the MIP shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
MIP.

As adopted by the Board of Directors on February 25, 2005.

As amended by the Board of Directors on March 6, 2006.